06/13/2017


                                            DA 16-0520
                                                                                            Case Number: DA 16-0520

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2017 MT 146N



DEAN WARD,

              Plaintiff and Appellant,

         v.

ENERGY WEST, INC., and DOES 1-4,

              Defendants and Appellees.



APPEAL FROM:            District Court of the Eighth Judicial District,
                        In and For the County of Cascade, Cause No. DDV 13-200(c)
                        Honorable John A. Kutzman, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        John E. Seidlitz, Jr., Seidlitz Law Office, Great Falls, Montana

                For Appellees:

                        Oliver H. Goe, Kimberly A. Beatty, Christy S. McCann, Browning,
                        Kalecyzc, Berry & Hoven, P.C., Helena, Montana


                                                      Submitted on Briefs: April 26, 2017

                                                                  Decided: June 13, 2017


Filed:

                        __________________________________________
                                          Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    Dean Ward asserted several employment-related claims against Energy West Inc.

Following our remand in Ward v. Energy West, Inc., 2015 MT 234N, No. DA 14-0463,

2015 Mont. LEXIS 428, the District Court denied Ward’s motion to amend his complaint

and granted Energy West’s motion to dismiss based on the doctrine of forum non

conveniens. Ward contends that the District Court abused its discretion in denying him

leave to amend his complaint and that it incorrectly dismissed the case under forum non

conveniens.

¶3    This appeal concerns substantially similar facts and issues as Harrington v. Energy

West, Inc., 2017 MT 141, ___ Mont. ___, 356 P.3d ___. As in that case, we conclude here

that the District Court did not abuse its discretion in denying Ward’s motion to amend his

complaint nor in granting Energy West’s motion to dismiss based on forum non

conveniens.

¶4    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the




                                            2
Court, Harrington resolves the issues on appeal. The District Court’s order denying

Ward’s motion to amend and granting Energy West’s motion to dismiss based is affirmed.



                                              /S/ BETH BAKER


We Concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ MICHAEL E WHEAT
/S/ JAMES JEREMIAH SHEA




                                          3